Citation Nr: 1731360	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  13-29 537	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 
  
2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from    a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that by a properly executed VA Form 21-22 submitted in December 2015, the Veteran appointed the Puerto Rico Public Advocate for Veterans Affairs as his authorized representative before VA, which effectively revokes the prior power of attorney in this case. 

The Board notes that in June 2013 the Veteran filed a specific claim for service connection for anxiety disorder.  In a December 2013 rating decision, the RO 
denied that claim.  The Board is cognizant of the Court's holding in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) concerning the scope of a claim for service connection for PTSD; however, VA has the power to bifurcate a claim and     adjudicate different theories separately, which it has done in this instance.  
Tyrues v. Shinseki, 23 Vet. App. 166 (2009).  The Veteran has not filed a                notice of disagreement with the December 2013 rating decision. Accordingly,       only the claim for service connection for PTSD is presently before the Board. 

The issue of entitlement to service connection hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

There is no medical evidence showing a current diagnosis of PTSD.


CONCLUSION OF LAW

The criteria for establishing service connection for PTSD have not been met.            38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act 

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  The Veteran acknowledged receipt of VCAA notice in February 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service treatment records, records from the Social Security Administration (SSA) and VA examination reports.  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service Connection for PTSD

Service connection may be established for a disability resulting from disease           or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection for PTSD requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125 (a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f) (2016).

In this case, the Veteran's DD Form 214 reflects he received a Combat Infantryman's Badge, among other awards and decorations. However, there is no medical evidence of record reflecting a diagnosis of PTSD.  

The Veteran was afforded a VA PTSD examination in May 2011.  Following examination of the Veteran, the examiner determined the Veteran did not suffer from PTSD or any psychiatric diagnosis.  Similarly, the VA mental disorders examiner who examined the Veteran in August 2013 determined that the Veteran did not meet the diagnostic criteria for any mental disorder.  VA treatment records and medical records from SSA are likewise negative for a diagnosis of PTSD.

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 1131.  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  

As there is no competent evidence showing a diagnosis of PTSD at any time during the course of the claim, the claim for service connection for PTSD must be denied.

In reaching the above conclusion, the Board has considered the applicability of      the benefit of the doubt doctrine.  However, as the preponderance of the evidence      is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Service connection for PTSD is denied.  


REMAND

The Veteran in his September 2013 VA Form 9 informed that he was claiming service connection for hypertension secondary to diabetes mellitus.  He then also asserted that he was diagnosed with diabetes mellitus seven years ago and was diagnosed with hypertension approximately three years ago.  

Upon a January 2009 VA examination addressing claimed diabetes, the Veteran denied past diagnosis of diabetes.  Upon a June 2011 VA examination addressing claimed diabetes mellitus, the Veteran reported that a primary care physician in 2000 told him that he had diabetes mellitus.  However, he denied treatment or hospitalization for the disease, and denied ever being told to follow a diabetic        diet.  The examiner also then noted a history of diagnosis of hypertension in        2011, with a noted history of myocardial infarction in 2003.    

The June 2011 VA examiner opined that the Veteran's hypertension was not caused or worsened by his diabetes mellitus because both diseases were diagnosed that    year and because the Veteran had "not developed significant microalbuminuria to suggest early nephropathy which is known to cause or worsen hypertension."

In March 2016 the Veteran was afforded another VA diabetes examination for compensation purposes. The examiner addressed the effects of his diabetes,          and opined that the Veteran's hypertension was not "caused by, related to, or aggravated by the service connected diabetes."  The examiner explained, "[T]he Veteran's hypertension predated his diabetes mellitus by many years, and there is no evidence of significant microalbuminuria to suggest diabetic nephropathy as an etiology or aggravating factor."

Unfortunately, the factual premise of the March 2016 examiner's opinion - that the hypertension predated the diabetes mellitus by many years - contradicts the factual premise of the June 2011 examiner that they were both initially diagnosed in 2011.  Additionally, the presence of diabetes in the Veteran's problem list as shown in 2008 also suggests diabetes may have been present prior to 2011.  VA treatment records from 2003, 2005, and 2008 list hypertension on the Veteran's problem list, suggesting hypertension may have also been present prior to 2011.  

A new VA examination based on careful review of past records and addressing      the problem lists within VA treatment records is warranted, to provide a fully-informed opinion regarding the likelihood that the Veteran's claimed hypertension was caused or aggravated by his service-connected diabetes mellitus. Upon such examination, the examiner should also address the likelihood that other service-connected disabilities caused or aggravated claimed hypertension.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have recently treated him for hypertension.  After securing any necessary releases, the AOJ should request any relevant records identified. In addition, obtain updated VA treatment. If any requested records are unavailable, the Veteran should be notified of such. Associate with the claims file updated VA treatment records.  

2.  Send the Veteran's claims file to a VA physician to obtain an opinion on the claim for service connection      for hypertension as secondary to service connected conditions.  If an examination is deemed necessary             to respond to the questions presented, one should be scheduled.

The examiner should carefully review past examination and treatment records, including VA treatment records from 2003, 2005, and 2008 which list hypertension on the Veteran's problem list, and from 2008 which list diabetes on the Veteran's problem list.  

Following review of the claims file, the examiner should respond to the following:  

(a)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's hypertension was caused by his service-connected diabetes mellitus, ischemic heart disease, pulmonary hypertension, or lung adenocarcinoma, including medications taken for these conditions?  Please explain why or why not.  

(b)  If the examiner finds that the Veteran's hypertension was not caused by his service-connected disabilities, is it at least as likely      as not that the Veteran's hypertension was permanently worsened beyond normal progression (as opposed to temporary exacerbations of symptoms) by his service-connected diabetes mellitus, ischemic heart disease, pulmonary hypertension, or lung adenocarcinoma, including medications taken for these conditions?  Please explain why or why not.  

(c) If the examiner finds that the Veteran's hypertension was permanently worsened beyond normal progression by a service-connected disability or disabilities, the   examiner should attempt to quantify the     degree of aggravation beyond the baseline    level of disability of the hypertension.

3.  After completing the requested actions and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


